UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

sees wie -.-K

IN RE: Case No-: 20-10683 (SHL)
Chapter 11

 

51 EAST 73® ST LLC,

PE i er aS XK

 

 

AFFIRMATION OF MENDY GOLDSTEIN

Mendy Goldstein, being affirmed under penalty of perjury,

l. I am the representative of Central Park Partners LLC. As directed by the Court at
the hearings held on Thursday, April 23, 2020, we paid the real estate taxes in the amount of
$170,746.21 representing the total of the following amounts $29,400, $18,346.21, $49,000,
$40,000 and $34,000, with receipts attached for each, requested by the Mortgagee as evidenced in

a We also paid Con Ed bills in the amount $739.74 to Con Ed, with a receipt, and a
bank check payable to the Receiver in the amount of $2,098.27 as evidenced in Exhibit B.

3. With reference to the comments at the hearing by Mr. Saltiel, the Receiver’s
attorney, referring to us being at the inspection for two and one half hours (2 ¥2) and not having
requested an opportunity to further inspect the premises until one (1) week before the hearing, I
enclose an email from Mitch Asher, the Receiver’s employee (Exhibit C) which confirms that on
March 31, 2020 we requested more time for the inspection and that we were at the premises for

less that an two (2) hours and therefore I do not understand why the Receiver’s attorney made

FoxNAS\Leo\$ 1 East 737 Street LLC\Aftidavit\Mendy Goldstei'\4-27-2020
incorrect statements at the hearing. We also requested additional time, from the super, that day

and the super advised that the Receiver refused. We are prepared to begin good faith negotiations

Melfi Bim

Mendy Goldstein

as soon as we have completed our inspection of the premises.

 
